DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s preliminary amendment of the claims and specification, filed 09/10/2019, has been entered and considered in full. 
Status of Claims
Claims 1-6 and 8-20 are currently under examination. Claim 7 is cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09/10/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/056672, filed 03/16/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 17161481.1, filed 03/17/2017 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites its dependency as from claim 13 as also reciting as being directed to a method which therefore appears to be a typographic error and should be amended as “The method of claim 14” instead of “The method of claim 13”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical imaging system” in claims 1, 8, 9, 14 and 16, and “medical imaging system” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification and drawings, the “optical imaging system” is described as including at least a camera (p.5 and p. 15 camera 106) and the “medical imaging system” is found to be optionally an MRI, X-ray machine, PET, SPECT, CT (p.3-4). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the medical imaging system is an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine". Therefore, the claim recites apparent Markush-type groups, but does not follow proper Markush claim construction, and thus does not properly define the bounds of each group.  A Markush group “recites alternatives in a format such as ‘selected from the group consisting of A, B, and C’” (MPEP 803.02).  As a result, it is unclear what limiting effect of the claimed system is intended, i.e. how many motors are actually required. Clarification is requested via amendment. Hereinafter, the claims will be interpreted as though they used the proper Markush claim construction.
Claim 6 recites the limitation "the gated acquisition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the camera" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory category. Claims that depend directly or indirectly from claim 1 are also rejected due to said dependency. 
Instant claim 1 is drawn to a “medical apparatus comprising: ... a memory for storing machine executable instructions” thus, the instant claims encompass computer programs. However, computer programs, when claimed by themselves, are non-statutory per se.  Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2601. To obviate this rejection, the examiner suggests amending the claimed “memory” as a non-transitory “memory”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) in view of Hu et al. (2009 Ann. Int. Conf. IEEE Eng. Med. Biol. Soc. 6550-6553; Pub.Date 2009).
Regarding claim 1, MacLaren teaches a system comprising a medical imaging device combined with an optical sensing device (Title and abstract MRI with MR-compatible in-bore camera system) therefore a medical apparatus comprising: 
- an optical imaging system configured for acquiring a series of optical images descriptive of cardiac motion of a subject (Title “markerless optical system” abstract. Fig. 1 p.572 col.1 3rd ¶ in-bore camera and Fig.2 p.572-573 ¶ Video Processing with system for processing signals to extract cardiac signal); 
- a memory for storing machine executable instructions (Fig.2 p.572-573 ¶ Video Processing with system for processing signals to extract cardiac signal which inherently comprises software stored in a processor/computer to perform at least the image processing; Ren teaches within the same field of endeavor (Title and abstract and Fig.3 with optical camera) teaching the processing Labview in a PC to perform the driving of the camera and the processing of the reflected PPG signals, therefore teaching the software stored in the PC to be able to run the applications and instructions. Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren with 
- a processor for controlling the medical apparatus, wherein execution of the machine executable instructions causes the processor to repeatedly (Fig.2 p.572-573 ¶ Video Processing with system for processing signals to extract cardiac signal which inherently comprises a processor/computer to perform at least the image processing ; Ren teaches within the same field of endeavor (Title and abstract and Fig.3 with optical camera) the processing Labview in a PC to perform the driving of the camera and the processing of the reflected PPG signals, therefore teaching the PC to be able to run the applications and instructions. Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren and Ren with a processor for controlling the medical apparatus, wherein execution of the machine executable instructions causes the processor to repeatedly, since one of ordinary skill in the art would recognize that using such PC to use software such as Labview for driving imaging devices such as camera and to acquire signals for processing was known in the art as taught by Ren. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ren and MacLaren both teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to ideally provide automated control and acquisition of physiological signals such as heart rate, as suggested by Ren (Figs. 2 and 3);  
acquire a series of images using the optical imaging system, wherein the series of images are acquired at a rate of at least 10 frames per second (p.572-573 ¶ “In Vivo Experiments” with video data at a frame rate of 30Hz for at least 90 seconds as in Fig.4a and ¶ “Video Processing”); and 
- derive cardiac motion signal from the series of images, wherein the cardiac motion signal is derived by tracking-motion of at least a group of pixels within the series of images (p.572-573 with Fig.2 “Cint(t) and Cmot(t), marked in red, contain cardiac information” from mean pixel intensity representing the reflected ling from the surface of the skin of the patient’s head and  ¶ “Video Processing” with p.573 col.1 2nd “The pixel intensity module in Figure 2 sums all pixels over the entire (square) image for each frame to generate an N-bv-1 vector, where N is the number of frames in the video” to track the cardiac motion/blood flow motion).
MacLaren does not specifically teach wherein tracking is performed by extracting an anterior-posterior component of a body surface motion of the subject as in claim 1.
However, Ren teaches also the use of camera for extracting cardiac motion such the heart rate from the PPG signal from the reflected light intensity reaching the camera (Figs. 2-3 and p.3521 last ¶ to p.3522 col.1 1st ¶ with equation 6). Additionally Hu teaches the PPG signals recorded with time for a camera placed in front of the body of a patient (Figs.4 and 5) as within the same field of endeavor wherein the PPG signals are signals from the direct reflected light as normally reflected from the surface of the skin of the patient and tissue beneath therefore from the back to the front of the patient body as described in Fig. 1 as for a light source close to the photodetector/camera for the intensity I received with the PPG information being observed as heart rate as PPG arterial waveforms (p.6553 col.1 1st – 2nd ¶), therefore teaching wherein tracking is performed by extracting an anterior-posterior component of a body surface motion of the subject as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren and Ren wherein tracking is performed by extracting an anterior-posterior component of a body surface motion of the subject, since one of ordinary skill in the art would recognize that acquiring PPG signals from light normally reflected from incident light to extract the PPG arterial blood waveforms was known in the art as taught by Hu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hu, Ren and MacLaren teach the use of camera for accessing cardiac/blood motion below the skin of the patient. The motivation would have been to ideally provide automated control and acquisition of physiological signals such as heart rate, as suggested by Ren (Figs. 2 and 3) and Hu (Figs. 4 and 5).
Regarding claim 14, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 14. The claim 14 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding claim 16, the Examiner notes that the claimed computer program product comprising a non-transitory computer readable medium to store machine executable instructions is directed to a non-transitory CRRM for the apparatus of claim 1 with the structures and functional limitations corresponding to a non-transitory CRRM to execute the method steps of claim 16. Since MacLaren, Ren and Hu teach as discussed for claim 1 a non-transitory memory to execute instructions, the claim 16 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 2-4, 6, 8, 10, 13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of MacLaren, Ren and Hu.
Regarding claim 2, MacLaren teaches the disposition of the optical camera within the bore of the MRI imaging device (abstract) wherein the application of the sensing of the cardiac motion is used for patient motion correction and replacement of pulse oximetry during MRI imaging (p.571-572 Introduction “it is possible to remotely measure parameters such as pulse and respiration rate, using cameras.... The goal of this study was to determine whether there is 
Regarding claim 3, MacLaren teaches the medical imaging system is a magnetic resonance imaging system, wherein the memory further contains pulse sequence commands for controlling the magnetic resonance imaging system to acquire the magnetic resonance data according to a magnetic resonance imaging protocol (abstract and (p.571-572 “Introduction” and “In-Vivo Experiments” and p.575 col.2 1st  ¶  “the same camera hardware could potentially be used for physiological monitoring purposes, perhaps eliminating the need to use devices that physically contact the patient.” for substituting pulse oximetry and respiratory belt commonly used)).
Regarding claim 4, MacLaren teaches any one of the following: an arterial spin labeling magnetic resonance imaging protocol, a diffusion imaging magnetic resonance imaging protocol, and a perfusion imaging magnetic resonance imaging protocol, a spin echo magnetic -3-resonance imaging protocol, a fast spin echo magnetic resonance imaging protocol, a gradient echo magnetic resonance imaging protocol, an echo-planar magnetic resonance imaging protocol, and a steady-state free-precession magnetic resonance imaging protocol (p.572 col.2 2nd ¶ block sequences “no MR imaging, imaging with a 3D sequence [fast spoiled gradient echo, TR: 7.3 ms, TE: min full, flip angle: 12 degrees), no MR imaging” and “a diffusion-weighted MR acquisition”, and col.2 3rd ¶ “an EPI time series comprising 200 single slice images was collected over a 60 s period (TR: 300 ms, TE: 0 ms, flip angle: 60 degrees, matrix size: 96 x 96, slice thickness: 5 mm).
Regarding claim 6, MacLaren teaches the gated acquisition is triggered according to any one of the following: a threshold of the cardiac motion signal, a derivative of the cardiac motion 
Regarding claim 8, MacLaren teaches the optical imaging system is configured for imaging a reflective surface on a surface of a subject (Fig.1 reflective surface of the skin on forehead).
Regarding claim 10, as discussed above, MacLaren teaches a frame rate of 30Hz, while Ren is teaching a sampling rate of the camera of 20 frames/s (p.3524 col.1 1st ¶ “the sampling rate of camera is 20 frames/s “and Hu teaches a frame rate for each wavelength illumination of 15 frames/s (p.6553 col.1 1st ¶) therefore teaching acquired at a rate of at least 15 frames per second, acquired at a rate of at least 20 frames per second, and acquired at a rate of at least 25 frames per second.
 Regarding claim 13, MacLaren teaches as discussed above the cardiac motion signal is derived by tracking the motion of at least a group of pixels within the series of images two dimensionally (p.573 col.1 2nd “The pixel intensity module in Figure 2 sums all pixels over the entire (square) image for each frame to generate an N-bv-1 vector, where N is the number of frames in the video” to track the cardiac motion/blood flow motion).

Claims 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) in view of Hu et al. (2009 Ann. Int. Conf. IEEE Eng. Med. Biol. Soc. 6550-6553; Pub.Date 2009) as applied to claims 1-4, 6, 8, 10, 13-14, and further in view of Mostafavi (USPN 6937696 B1; Pub.Date 08/30/3005; Fil.Date 06/26/2001).
MacLaren, Ren and Hu teach a system and method as set forth above.
wherein the medical imaging system is an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine as in claim 5.
However, while MacLaren teaches that the use of the optical camera system for sensing motion or providing physiological gating is not limiting the use of the medical imaging system (abstract), Mostafavi teaches within the same field of endeavor or medical imaging with a combined optical imaging system for motion (Title, abstract) the use of gating with an optical imaging system for medical procedures with PET, MRI, SPECT and CT scan (abstract) therefore reading on wherein the medical imaging system is an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren, Ren and Hu wherein the medical imaging system is an x-ray machine, a CT machine, a PET machine, a SPECT, a digital x-ray machine, and an ultrasound machine, since one of ordinary skill in the art would recognize that using an optical systems for providing additional physiological gating to imaging protocols performed with CT, PET, SPECT and MRI was known in the art as taught by Mostafavi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Mostafavi and MacLaren teach the use of camera for accessing cardiac/blood motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide automated control and acquisition of physiological signals to control prospectively or retrospectively medical imaging acquisition for the patient, as suggested by Mostafavi (abstract).
MacLaren, Ren and Hu do not specifically teach the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display as in claim 12.
rd ¶) therefore teaching the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren, Ren and Hu the medical apparatus further comprises a display, wherein execution of the machine executable instructions further causes the processor to display a heart rate derived from the cardiac motion signal and/or the cardiac motion signal on the display, since one of ordinary skill in the art would recognize that using a display as a user interface for displaying motions and results was known in the art as taught by Mostafavi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Mostafavi and MacLaren teach the use of camera for accessing cardiac/blood motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide visual feedback to the user to plan, correct and control diagnostic or treatment using acquisition of physiological signals, as suggested by Mostafavi (abstract and claim 1 and Fig.20).
MacLaren, Ren and Hu do not specifically teach focusing the camera on a surface of the subject, wherein the surface is any one of the -5-following: a surface above the jugular artery, a surface on the chest of the subject, and a surface above the heart of the subject as in claim 15.
However, Mostafavi teaches within the same field of endeavor the use of marker placed on the surface of the chest of the patient (Fig. 18 marker 114 placed on the surface chest of the patient for as in col.4 lines 53-57 for measuring cardiac cycle and physiological gating Line 60-64) wherein the camera of the optical imaging system is imaging the motion of the marker 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren, Ren and Hu with focusing the camera on a surface of the subject, wherein the surface is any one of the -5-following: a surface above the jugular artery, a surface on the chest of the subject, and a surface above the heart of the subject, since one of ordinary skill in the art would recognize that using a camera to image a marker placed on the surface of a patient’s chest to assess the motion of the chest of the patient was known in the art as taught by Mostafavi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Mostafavi and MacLaren teach the use of camera for accessing cardiac/blood motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide visual feedback to the user to plan, correct and control diagnostic or treatment using acquisition of physiological signals, as suggested by Mostafavi (abstract and claim 1 and Fig.20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) in view of Hu et al. (2009 Ann. Int. Conf. IEEE Eng. Med. Biol. Soc. 6550-6553; Pub.Date 2009) as applied to claim 1-4, 6, 8, 10, 13, and further in view of MacLaren et al. (2012 PLoS ONE 7:e48088 9pages; Pub.Date 11/07/2012).
MacLaren, Ren and Hu teach a system and method as set forth above.
MacLaren, Ren and Hu do not specifically teach the optical imaging system is configured for being placed on a surface of the subject as in claim 9.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren, Ren and Hu with the optical imaging system is configured for being placed on a surface of the subject, since one of ordinary skill in the art would recognize that using a reflective marker placed on the surface of the subject to assess the motion of the subject as related to that marker was known in the art as taught by MacLaren’2012. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren’2012 and MacLaren teach the use of camera for accessing motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide an improvement in image quality, as suggested by MacLaren’2012 (abstract “the system enables improvement in image quality”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al. (2015 Magn. Reson. Med. 74:571-577; ePub.Date 05/18/2015) in view of Ren et al. (2017 IEEE Trans. Microwave Theory Techniques 65:3519-3529; Pub.Date 02/15/2017) in view of Hu et al. (2009 Ann. Int. Conf. IEEE Eng. Med. Biol. Soc. 6550-6553; Pub.Date 2009) as applied to claim 1-4, 6, 8, 10, 13-14, and further in view of Wikipedia (2016; “Magnification”  internet address https://web.archive.org/web/20161013114648/https://en.wikipedia.org/wiki/Magnification  in view of MacLaren et al. (2012 PLoS ONE 7:e48088 9pages; Pub.Date 11/07/2012) and in view of Weinhandl et al. (2010 J. Biomech. 43:1437-1440; Pub.Date 2010).
MacLaren, Ren and Hu teach a system and method as set forth above. Additionally, Hu teaches the optical imaging camera is comprising as lens (Fig.4 lens in front of CCD).
MacLaren, Ren and Hu do not specifically teach the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm as in claim 11.

    PNG
    media_image1.png
    150
    219
    media_image1.png
    Greyscale
However, it is known in the art of optical lens and photography that magnification if defined in different manner. According to Wikipedia, magnification is related to the distance as reported in the following figure with assuming that the size of the pixel is hi, with corresponding size in the object ho wherein the focal length is f and the focusing distance is do with the relations as reported in p. 2 with magnification M = hi / ho (1) and M = (di – f) / f   (2). With the triangle properties we have also:  hi / di = ho / do  (3). With the notation of the instant claim do = L, di – f = s and from (3) one can deduct  M = s / f   (4) and  r = ML   (5) and (s + f)/r = (L / ho) or ho = Lr/(s + f)   (6). Using (6) and (4) with (5) leads to r = (L r) / [(M+1)s] which inferior to (Lr) / (Ms). Therefore one of ordinary skills in the art would understand that the size of the image pixel would be limited to a threshold defining a certain number of pixels per unit of length or spatial resolution. Additionally, MacLaren’2012 teaches within the same field of endeavor the use of an optical camera for measuring and correcting microscopic head motion during Magnetic Resonance Imaging of the brain (Title and abstract) with MacLaren referring to Weinhandl to describe the optical camera with spatial errors of 3.4, 1.9 and 1 mm for respectively the X, Y and Z axis for a 3D image (p.1438 rd ¶) acquired by the camera for motion detection and tracking (Title and abstract) therefore teaching the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of MacLaren, Ren and Hu with the lens with an equivalent magnification factor of m, wherein the optical imaging system further comprises an optical sensor array with a pixel size of r, wherein s is a distance between an equivalent focal plane of the lens system and the optical sensor array, wherein the optical imaging system is focused at a distance L, wherein (r " L) /(s "m ) is less than any one of the following: 2 mm, 1 mm, and 0.5 mm, since one of ordinary skill in the art would recognize that using camera with sufficient spatial resolution to assess the motion of the subject was known in the art as taught by Wikipedia,  MacLaren’2012 and Weinhandl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since MacLaren’2012 and MacLaren teach the use of camera for accessing motion for correcting the acquisition of medical imaging. The motivation would have been to ideally provide sufficient image quality for patient motion assessment, as suggested by Weinhandl (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793    

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793